Citation Nr: 1515710	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  07-04 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD) prior to June 2, 2009, and an evaluation in excess of 30 percent from June 2, 2009 onward.  

2.  Entitlement to an initial compensable evaluation for bilateral plantar fasciitis and strain.  

3.  Entitlement to an initial compensable evaluation for a left little finger deformity with ankylosis.  

4.  Entitlement to an initial compensable evaluation of degenerative joint disease of the bilateral thumbs prior to June 2, 2009 and in excess of 10 percent from June 2, 2009 onward.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to June 2004.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the Veteran's claim for service connection for a left knee strain was granted with a noncompensable evaluation in a June 2009 rating decision.  Therefore, this issue is not before the Board.


FINDINGS OF FACT

1.  Prior to June 2, 2009 the Veteran's GERD was manifested by heartburn and regurgitation, but did not indicate two or more symptoms of the following: persistently recurrent epigastric distress, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

2.  From June 2, 2009 onward, his GERD was manifested by persistently recurrent epigastic distress with dysphagia and regurgitation; during this period the Veteran has not shown symptoms of pain, hememtemesis or melena with moderate anemia.  

3.  The Veteran's bilateral plantar fasciitis is manifested by no more than moderate symptoms; neither severe nor pronounced bilateral plantar fasciitis have been shown.

4.  The Veteran is currently in receipt of the maximum schedular disability rating for his service-connected disability of his little finger, of the left hand.  The competent evidence of record does not establish symptoms, such as ankylosis, warranting an amputation disability rating.

5.  The weight of the evidence does not establish that the Veteran had painful motion, limitation of motion, or incapacitating episodes of either thumb at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating prior to June 2, 2009 and an evaluation in excess of 30 percent from June 2, 2009 onward for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2014).

2.  The criteria for a disability rating of 10 percent, but not higher, for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5276 (2014).

3.  Criteria for an initial compensable rating prior to June 2, 2009 and an evaluation in excess of 10 percent for degenerative arthritis of both thumbs from June 2, 2009 onward have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003, 5219, 5223, 5228 (2014).

4.  The criteria for a compensable disability rating for residuals of a disability of the little finger of the left hand, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5227-5299, 5230 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claim for increased initial ratings for GERD, the bilateral feet and the thumb and little finger of the left hand are downstream issues from a rating decision dated in May 2005, which initially established service connection for these disabilities and assigned the initial ratings and their effective dates.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial compensable evaluation for tendinopathy, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claims.  He has not identified any evidence that has not otherwise been obtained.  VA examinations were conducted in November 2004 and June 2009, which describe the disabilities in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

Additionally, the Veteran has been afforded the opportunity to appear at a Board hearing, but declined. 

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Entitlement to an Initial Increased Rating for GERD

The Veteran was granted service connection for GERD in a May 2005 rating decision and afforded a noncompensable evaluation for his disability.  In May 2006, the Veteran filed a notice of disagreement with the rating assigned.  In a September 2009 rating decision the Veteran was assigned a 30 percent rating for his GERD, effective June 2, 2009.  

The Veteran is in receipt of a noncompensable and 30 percent evaluation for GERD under Diagnostic Code 7346.  38 C.F.R. § 4.114; see also 38 C.F.R. § 4.27.  

Diagnostic Code 7346 (hiatal hernia) assigns a 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.  A 30 percent rating for a hiatal hernia is assigned when it causes persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114. 

The terms "severe impairment of health" and "considerable impairment of health" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

For the purposes of evaluating conditions in § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.

As will be discussed, having reviewed the evidence of record, the Board concludes that a higher rating is not warranted under Diagnostic Code 7346, for any distinct time during the rating period on appeal.  Specifically, prior to June 2, 2009, the Veteran's GERD with hiatal hernia has been manifested by mild symptoms of heartburn and regurgitation only.  From June 2, 2009 onward, the Veteran experienced recurrent epigastric distress productive of considerable impairment of health.  As such, the Board finds that the criteria for a higher compensable and 60 percent rating under Diagnostic Code 7346 have not been met or more nearly approximated for any portion of the rating period as the Veteran's gastrointestinal disability is not shown to be productive of considerable impairment of health prior to June 2, 2009, or productive of severe impairment of health from June 2, 2009 onward.  See 38 C.F.R. § 4.114.  

The Board has considered other potentially applicable Diagnostic Codes in the schedule for rating the digestive system, including Diagnostic Codes 7203 and 7204, but finds that Diagnostic Code 7346 most comprehensively describes the Veteran's reported symptomatology.

In September 2004 the Veteran sought private treatment for his gastric upset.  Specifically, he reported that he had severe epigastric pain, and that he had to stop riding his bicycle, as it got worse with physical activities.  He noted that he had slight nausea and bloating.  

In November 2004 the Veteran was provided with a VA examination.  It was noted that the Veteran had GERD.  The Veteran reported treatment with AciPHex, which helped him.  His reported symptoms were heartburn and regurgitation, especially with physical activity.  
In June 2009 the Veteran was afforded a second VA examination.  At that examination, the Veteran noted that his GERD was getting progressively worse since its onset.  He continued to take Aciphex to treat it.  He noted that he had nausea several times a week, and that any meal or a reclining position could cause his nausea.  He noted that there was a history of dysphagia, occurring frequently, and that there was a history of esophageal distress, occurring several times a week, frequently accompanied by moderately severe pain.  He noted a history of regurgitation, occurring weekly.  He further noted that he had no signs of anemia.  The examiner conducted various tests on the Veteran, including an upper GI series.  The report was that the Veteran had GERD with reflux esophagitis.  The examiner noted that at the time of the examination the Veteran was employed, and that his GERD did not have significant effects on his occupation.  

As described, the Board finds that the evidence of record does not show that the Veteran's disability has resulted in symptoms including persistently recurrent epigastric distress with dysphagia, pyrosis and substernal arm or shoulder pain along with considerable impairment of health prior to June 2, 2009.  In fact, prior to June 2009 the Veteran reported mostly symptoms of nausea and heartburn.  The Veteran did experienced symptoms such as esophageal distress, moderate to severe pain, regurgitation and dysphagia from June 2009 onward, which warrants his 30 percent evaluation.  However, a severe impairment of health was not noted at any time during the rating period, which is required for a higher rating.  It is for that reason that the Veteran is not entitled to ratings in excess of the 0 and 30 percent evaluations already assigned.  

The Board acknowledges that the Veteran is competent to report symptoms that are capable of lay observation, which would include the symptoms of GERD.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran has not provided any real description of his symptomatology, aside from what he has reported to medical professionals.  The Board presumes that the Veteran believes that his symptoms are worse by virtue of filing a claim for an increased rating.  However, he has not specifically explained how they are worse, and the multiple VA examination reports and the numerous VA treatment records fail to show worsening sufficient to warrant a higher rating.
With respect to a staged rating, in this case, the medical evidence does not show that the Veteran's service-connected GERD has changed in severity appreciably during the period on appeal other than the staged ratings already assigned.  There are no medical findings and no other evidence which would allow for the assignment of an evaluation in excess of 0 or 30 percent during the periods of time here under consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

For these reasons, the Board finds that the weight of the evidence does not establish considerable impairment of health due to the service-connected gastrointestinal disability, prior to June 2, 2009 or severe impairment of health from June 2, 2009 onward, and for these reasons, higher 10 and 60 percent schedular ratings are not warranted under Diagnostic Code 7346.  See 38 C.F.R. § 4.114.

Entitlement to an Initial Increased Evaluation for Bilateral Plantar Fasciitis 

The Veteran was afforded a noncompensable disability rating for his bilateral feet in May 2005.  He filed a notice of disagreement to this rating in May 2006.  

Disabilities of the feet are evaluated under Diagnostic Codes 5276-5284.  38 C.F.R. § 4.71a (2014).  The Veteran's bilateral foot disability is currently rated under Diagnostic Code 5276.  Under Diagnostic Code 5276, a 10 percent evaluation is assigned for unilateral or bilateral moderate disabilities of the feet with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent evaluation is assigned for bilateral severe acquired disabilities of the feet with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is assigned for bilateral pronounced acquired disabilities of the feet with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).

Diagnostic Code 5284 applies to other foot injuries, with a 10 percent evaluation applying to moderate injuries, a 20 percent evaluation applying to moderately severe injuries, and a 30 percent evaluation applying to severe injuries.  Words such as "moderate," "severe," "pronounced," and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2014).  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc." Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.

The Board has reviewed the remaining diagnostic codes relating to foot disabilities and finds that they are not applicable.  Diagnostic Codes 5277 (weak foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 5282 (hammer toe) do not provide for disabilities in excess of those assigned for the Veteran's plantar fasciitis.  Accordingly, these rating codes do not apply.  The evidence of record does not show acquired claw foot (pes cavus) or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, Diagnostic Codes 5278 (claw foot) and 5283 (tarsal or metatarsal bones, malunion of, or nonunion of) do not apply.

Turning to the facts of the case, the Veteran was afforded a VA examination in November 2004, at which point he stated that his plantar fasciitis of the bilateral feet was diagnosed in 1996.  He noted that he was seen on several occasions and given orthotics, which have helped him to some extent.  He reported that he has no foot surgeries and no other acute foot conditions, and no bony abnormalities.  

In June 2009 the Veteran was afforded another VA examination.  At that examination, he noted that he had pain, stiffness, fatigability, weakness and lack of endurance while standing and walking in both of his feet.  He noted flare ups occurring several times a year, but less than monthly, and usually lasting for about a day.  The examiner noted that the Veteran's functional impairment included only being able to stand for about 15-30 minutes at a time.  Upon examination, the examiner noted no evidence of painful motion, swelling, instability or abnormal weight bearing.  There was evidence of tenderness in both feet.  X-ray of both feet did not reveal any bone or joint abnormality.  The examiner noted that the Veteran was employed at the time of the examination, but noted that his foot disability caused significant effects on his occupation and daily activities.  

The Board acknowledges the Veteran's contention that he experiences pain in his feet as a result of his plantar fasciitis.  It is noted that pain is specifically contemplated by a 10 percent evaluation for "moderate" plantar fasciitis.  The Board finds that while the Veteran has demonstrated pain- in June 2009, the examiner noted that the Veteran had pain on palpation of the soles of both feet-the record is not otherwise consistent with a finding that the Veteran suffered from the severity of pain that would be associated with a 30 percent rating or greater for plantar fasciitis.  The November 2004 examiner was unable to find objective evidence of pain or tenderness in the Veteran's feet, and only noted that the Veteran required orthopedic insoles to ease his pain.  Furthermore, again, the Board must note that the Veteran has sought medical treatment for the pain associated with his plantar fasciitis, specifically Celebrex from June 2009 onward, which the Board finds to be consistent with a finding that the Veteran's plantar fascitis is moderate in degree and warrants a 10 percent rating.  Prior to June 2009 the Veteran did not take medication for his feet, as noted in the November 2004 examination.

The Board finds that the Veteran has presented an overall symptom picture that closely resembles a noncompensable evaluation prior to June 2, 2009.  At his first November 2004 VA examination the Veteran noted that with regard to his feet, orthotics helped him to some extent.  He did not report any significant foot pain or the need to take medication for his plantar fasciitis.  Therefore, he should be kept at the noncompensable rating, which is for mild symptoms relieved by shoe support.  From June 2, 2009 onward, however, the Veteran is entitled to a 10 percent evaluation.  At his June 2009 examination the Veteran indicated that he had pain, stiffness and weakness in both feet, flare ups occurring frequently and difficulty standing for prolonged periods.  Therefore, this period more closely resembles the criteria warranting a 10 percent rating if there exists pain on manipulation and use of the feet.  However, neither the November 2004 nor June 2009 examiner found characteristic callosities or abnormal weight-bearing, and no clinical evidence of swelling was noted at either time; therefore, a 30 percent evaluation is not warranted.
  
Furthermore, the Veteran has not shown the extreme tenderness of plantar surfaces of the feet, or the marked inward displacement and severe spasm of the tendo achillis on manipulation that is associated with a 50 percent evaluation of the feet.  In sum, the Board finds that the symptoms associated with the Veteran's bilateral foot disability are, at most, mild in severity prior to June 2, 2009 and moderate in severity from June 2, 2009 onward.

For similar reasons, a rating in excess of the currently-assigned 10 percent rating is unavailable to the Veteran under Diagnostic Code 5284, because the Board has found that the Veteran's symptom picture is of no more than moderate severity.

In considering this Diagnostic Code, the Board has additionally considered whether a higher rating is warranted based on functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45 (2014).  VA examiners and clinicians have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed range of motion testing.  While the Board accepts the credible contentions of the Veteran that his bilateral foot disability causes him to experience pain, the Board has taken that into account in its above discussion.  Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it is not shown to be of such severity. 

In sum, a compensable schedular rating prior to June 2, 2009 is not warranted, and a rating of 10 percent, but no higher, for bilateral plantar fasciitis is warranted from June 2, 2009 onward.

Entitlement to an Initial Compensable Evaluation for Left Little Finger and Arthritis of the Bilateral Thumbs

The Board notes that because the two issues of increased ratings for the left little finger and the bilateral thumbs involve application of the same facts to similar law, these two issues will be addressed together.  

The Veteran reports that he has a history of a motor vehicle accident in 2003, at which point he injured his left little finger.  He has since experienced left little finger deformity.  He filed claim for service connection for his little finger in June 2004, and was granted a noncompensable evaluation under DC 5227 in May 2005.  In addition, the Veteran claimed service connection for his bilateral thumbs.  He reported the pain in his hands started in 1995 while he was in-service, and has progressively worsened over the years.  The Veteran was granted service connection for his bilateral thumbs in May 2005, and granted a noncompensable rating; and then granted a 10 percent rating from June 2, 2009 in a September 2009 rating decision. 

Under DC 5227, a maximum 0 percent rating is assigned for favorable or unfavorable ankylosis of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a, DC 5227.  A Note to DC 5227 provides that evaluation as amputation should be considered, and whether an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand.  Id. 

With respect to the Veteran's thumb disabilities, Under Diagnostic Code 5003, arthritis will be rated under the criteria for limitation of motion of the affected joint(s).  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Diagnostic Code 5003. 

For the purpose of rating disabilities due to arthritis, multiple involvements of the interphalageal (IP), metacarpal (MCP) and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints.  See 38 C.F.R. § 4.45 (2014).  

Where there is limitation of motion of the thumb, if there is a gap of less than one inch (2.5 cm.) between the thumb pad and the finger, with the thumb attempting to oppose the fingers, a noncompensable rating is warranted.  Where there is a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

There are rules that apply in evaluating the severity of limitation of motion of single or multiple digits of the hand.  For instance, for the index, long, ring, and little fingers, zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered in a favorable position.  For these fingers, the MCP joint has a range of zero to 90 degrees of flexion; the PIP joint has a range of zero to 100 degrees of flexion; and the distal interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Note (1) preceding Diagnostic Code 5216-5230 (2014).  If there is limitation of motion of two or more digits, each digit is to be evaluated separately and the evaluations combined.  Note (5) preceding Diagnostic Codes 5216-5230 (2014).

The Board notes that in November 2004 the Veteran was afforded a VA examination for his bilateral hand arthritis.  At that examination, the Veteran reported that he had pain in both of his hands.  He noted that he could not do repetitive motion work, and that he was on the medication Vioxx.  He denied any history of surgeries, braces or splints as assistive devices.  He denied having any numbness, tingling or abnormal sensation of the wrist or hands.  The examiner noted that inspection of the Veteran's hands bilaterally showed no erythema, no inflammation, no tenderness or pain with movement.  The range of motion was noted to be within normal limits.  The examiner diagnosed the Veteran with flexion deformity of the left little finger, and moderate arthritis of the right thumb with no functional loss or range of motion due to pain.  

In 2005 the Veteran received treatment at a private facility for a right thumb injury he suffered when he was in a bicycle accident.  At that visit in March 2005, his thumb was noted to be in good range of motion but he reported a history of arthritis.  The thumb was tender and swollen, but with good resistance and opposition.  

The Veteran was also treated by S.S., M.D. for his thumb pain.  Specifically, in June 2005 and January 2006, the Veteran reported to S.S. that his thumb pain was still aggravating him.  The physician noted that he renewed the Veteran's Celebrex prescription, and talked about various stages of arthritis.  In June 2008 the Veteran visited S.S. again, asserting that he had increasing pain in his thumbs.  S.S. noted that he had grinding and swelling, with full mobility and possibly mild carpal tunnel syndrome.  

In June 2009 the Veteran was afforded another VA examination.  At that examination, the examiner reviewed the Veteran's claims folder and conducted an examination of the Veteran.  He noted that the Veteran was given the medication Celebrex while in-service, and that since diagnosis of his disabilities of the fingers they had become progressively worse.  The examiner noted that the Veteran's dominant hand was his right hand, and that there was decreased strength in both hands.  There was also pain, swelling, limited motion, deformity, weakness and stiffness in both hands.  The examiner noted that the joints involved were the Metacarpal/PIP and DIP.  He noted that he experienced flare ups daily, and that they would last for hours and be severe in nature.  He reported that his functional impairment during the flare ups would be about 100 percent.  

The examiner noted that the Veteran's range of motion measurements for his thumb were within normal limits; there was no gap between the Veteran's bilateral thumb pads and his fingers, and there was no objective evidence of pain.  There was no evidence of amputation of a digit or part of a digit, but ther3e was reported ankylosis of the Veteran's left little finger.  The examiner noted no ankylosis of either thumb.  He further reported deformity of the Veteran's left little finger.  Upon X-ray imaging, the examiner noted mild flexion deformity of the PIP joint of the left little finger, and degenerative joint disease of the metacarpal joints of the bilateral thumbs.  The examiner noted that the Veteran's finger disabilities caused decreased manual dexterity, weakness, fatigue and pain with regard to his occupation as a research analyst.  

A review of the evidence does not reflect that more than a noncompensable rating is warranted for the left little finger and that more than the staged 0 and 10 percent ratings for the bilateral thumb disability.  In making this determination the Board shall afford the broadest consideration of the finger disability affecting both hands, given that the November 2004 and June 2009 VA examinations have shown deformity.  

Even when considering all the fingers of both hands separately, the criteria based on arthritis, ankylosis and limited range of motion allow only for a 10 percent rating for the thumbs under DC 5003.  The Veteran's examinations show his bilateral thumbs, two minor joint groups, to have arthritis.  However, there is no evidence of incapacitating episodes.  Therefore, the Veteran is not warranted a 20 percent rating under DC 5003.  Clearly, as shown by the evidence of record, specifically the Veteran's VA examinations and private treatment showing full mobility, the thumbs are not limited in their range of motion nor does the Veteran experience ankylosis of the thumbs.  Therefore, DCS 5219, 5223 and 5228 do not apply.  
With regard to the Veteran's left little finger, since the Veteran is in receipt of the maximum disability rating available under DC 5257, the Board also will consider other potentially applicable DC's in the Rating Schedule.  A maximum 0 percent rating is assigned under DC 5230 for any limitation of motion of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a, DC 5230.  Thus, the Veteran is also in receipt of the maximum disability rating under DC 5230. 

The Veteran's disabilities resulting from his ankylosis and arthritis affecting the left little finger and the thumbs of the bilateral hands is not shown to be equal to that of an amputation of any digits of either hand.  As pointed out in the June 2009 VA examination, the examiner did not find functional impairment to such extent that no effective function remained other than would be equally served by amputation with prosthesis.  None of the other medical evidence of record is shown to contradict these findings.  Accordingly none of the governing amputations of the fingers or thumb, either individually or in combination (DC's 5126-5156), are for application in this matter.

With regard to the regulations for multiple digits, the Board finds that these DCs are not applicable.  Specifically, DC 5219 is not applicable as the Veteran's little finger is the only finger that has ankylosis; he must experience ankylosis in at least 2 fingers to receive a rating under this DC.  Similarly, DC 5223 requires the involvement of two fingers in favorable ankylosis, and is therefore not applicable.  

Thus, the Board must conclude that the Veteran fails to meet the criteria for compensable evaluation for the left little finger, and for the bilateral thumbs prior to June 2009, and an evaluation in excess of 10 percent for his thumbs from June 2, 2009 onward.  

Extraschedular Discussion

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1).  

The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See Id. 

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's digestive, foot or finger disabilities that would render the schedular criteria inadequate.  The Veteran's main symptoms of his GERD were complaints of nausea, esophageal distress and regurgitation.  His main foot symptoms were of pain with prolonged standing and walking.  His main finger symptoms were ankylosis of the little finger, and pain in the thumbs due to his arthritis.  These symptoms were specifically contemplated in the schedular ratings that were assigned, as the schedular rating criteria focus on how symptoms such as pain functionally impact or limit the Veteran.  The scheduler rating criteria, including Diagnostic Codes 7346, 5276, 5227 and 5003, specifically provide for disability ratings for his GERD, foot disability and finger disabilities.  As noted, multiple VA examinations were provided at which the Veteran's symptoms were noted and range of motion was tested for his fingers.  It was not shown that the Veteran's finger pain was so functionally limiting as to reduce his range of motion.  As such, the Board finds believes that the schedular rating criteria reasonably describe the Veteran's disability picture for all his disabilities, and therefore referral for extraschedular consideration is not warranted.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, at his most recent VA examination in June 2009 the Veteran indicated that he is employed as a research analyst, and it has not been suggested that the Veteran cannot work on account of any of his service connected disabilities.  Thus, the Board finds that Rice is inapplicable. 


ORDER

Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD) prior to June 2, 2009, and an evaluation in excess of 30 percent from June 2, 2009 onward is denied.  

Entitlement to an initial compensable evaluation for bilateral plantar fasciitis prior to June 2, 2009 is denied.

Entitlement to an initial evaluation of 10 percent, but no higher, for bilateral plantar fasciitis from June 2, 2009 onward is granted, subject to the statutes and regulations governing the payment of monetary awards.

Entitlement to an initial compensable evaluation for a left little finger deformity with ankylosis is denied.  

Entitlement to an initial compensable evaluation of degenerative joint disease of the bilateral thumbs prior to June 2, 2009 and in excess of 10 percent from June 2, 2009 onward is denied.  




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


